NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-1650
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                   MARK CLEVETT,

                                              Appellant
                                   ________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                     (D.C. Criminal Action No. 2-12-cr-00590-001)
                       District Judge: Honorable Kevin McNulty
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  on January 16, 2015

                Before: AMBRO, FUENTES and ROTH, Circuit Judges

                            (Opinion filed: January 11, 2016)


                                   ________________

                                       OPINION*
                                   ________________

ROTH, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       After pleading guilty to conspiracy to commit wire fraud under 18 U.S.C. §§ 1343

and 1349, Mark Clevett was sentenced to 24 months’ imprisonment and three years’

supervised release. Clevett appeals the length of his sentence, arguing that the District

Court committed procedural error by failing to consider certain unique sentencing factors

under 18 U.S.C. § 3553(a) and substantive error by imposing an unreasonable sentence.

We will affirm.

       We review the District Court’s imposition of a sentence for abuse of discretion.1

A sentence is procedurally sound where the sentencing court creates a record that

demonstrates meaningful consideration of the relevant factors under 18 U.S.C. § 3553(a)

and provides adequate reasons for the sentence so that this court can engage in

meaningful review.2 A sentence is substantively sound “unless no reasonable sentencing

court would have imposed the same sentence on that particular defendant for the reasons

the district court provided.”3 Absent procedural error, we are “highly deferential” to the

sentencing court’s application of the § 3553(a) factors.4

       Clevett argues that the District Court did not meaningfully appreciate his role in

taking care of his children. Two of his children suffer from significant physical, mental,

and emotional impairments. The District Court was presented with evidence from family

members and medical professionals, demonstrating that Clevett was an attentive father

and took an active role in addressing his children’s special needs.


1
  United States v. Tomko, 562 F.3d 558, 564 (3d Cir. 2009) (en banc).
2
  United States v. Ali, 508 F.3d 136, 153-54 (3d Cir. 2007).
3
  Tomko, 562 F.3d at 568.
4
  United States v. Bungar, 478 F.3d 540, 543 (3d Cir. 2007)
                                             2
       The District Court expressly cited “the defendant’s need to be present for children

who have special needs” and noted that incarcerating Clevett “would probably have a

negative impact on the family’s ability to deal properly with their children’s problems.”

After referring to Clevett’s family situation as a “major issue,” the District Court departed

from the calculated Sentencing Guidelines range of 33 to 41 months’ imprisonment, and

imposed a 24 month sentence of imprisonment. The District Court’s downward

departure from the Guidelines range was predicated on recognizing that Clevett “should

not be removed from the family situation for longer than is necessary.” The District

Court committed no procedural error because Clevett’s unique family situation was the

very reason for his below-Guidelines sentence. The District Court committed no

substantive error because we cannot say that a 24 month sentence and a downward

departure from the Guidelines was excessive in this case.

       The District Court clearly accounted for Clevett’s special family circumstances.

Clevett’s dissatisfaction with the length of his incarceration is not grounds to overturn his

sentence. We will affirm.




                                              3